Citation Nr: 0834667	
Decision Date: 10/08/08    Archive Date: 10/16/08

DOCKET NO.  05-13 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to 
February 7, 2008, for peripheral neuropathy of the right 
lower extremity.

2.  Entitlement to a rating in excess of 30 percent since 
February 7, 2008, for peripheral neuropathy of the right 
lower extremity.

3.  Entitlement to a rating in excess of 10 percent prior to 
February 7, 2008, for peripheral neuropathy of the left lower 
extremity.

4.  Entitlement to a rating in excess of 30 percent since 
February 7, 2008, for peripheral neuropathy of the left lower 
extremity.

5.  Entitlement to a rating in excess of 20 percent for 
diabetes mellitus, type II.

6.  Entitlement to a rating in excess of 10 percent prior to 
February 7, 2008, for peripheral neuropathy of the right 
upper extremity.

7.  Entitlement to a rating in excess of 30 percent since 
February 7, 2008, for peripheral neuropathy of the right 
upper extremity.

8.  Entitlement to a rating in excess of 10 percent prior to 
February 7, 2008, for peripheral neuropathy of the left upper 
extremity.

9.  Entitlement to a rating in excess of 20 percent since 
February 7, 2008, for peripheral neuropathy of the left upper 
extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

The veteran served on active duty with the United States Army 
from February 1969 to September 1970, to include a tour of 
duty in Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to increased evaluations for diabetes and its complications.  
The Roanoke, Virginia, RO retained jurisdiction over the 
file.

The case was previously before the Board in July 2007, when 
it was remanded for additional notice and development.  The 
Board notes that the veteran had requested a personal hearing 
before a Veterans Law Judge, to be held at the RO.  This 
hearing was scheduled in March 2007, and the veteran was 
properly notified.  He failed to appear, however, without a 
showing of good cause or a request to reschedule.

During the remand process, the Seattle, Washington, RO 
granted increased evaluations for peripheral neuropathy of 
the upper and lower extremities.  The veteran, through his 
representative, has indicated his desire to continue the 
appeal with regard to all issues.


FINDINGS OF FACT

1.  Prior to March 31, 2006, peripheral neuropathy of the 
right lower extremity was manifested by mild impairment of 
the nerves, with decreased sensory perception and subjective 
complaints of pain, weakness, numbness, and tingling.

2.  Since March 31, 2006, peripheral neuropathy of the right 
lower extremity is manifested by significant to severe 
impairment of the nerves, with decreased sensory perception 
and motor control, and subjective complaints of pain, 
weakness, numbness, and tingling.

3.  Prior to March 31, 2006, peripheral neuropathy of the 
left lower extremity was manifested by mild impairment of the 
nerves, with decreased sensory perception and subjective 
complaints of pain, weakness, numbness, and tingling.

4.  Since March 31, 2006, peripheral neuropathy of the left 
lower extremity is manifested by significant to severe 
impairment of the nerves, with decreased sensory perception 
and motor control, and subjective complaints of pain, 
weakness, numbness, and tingling.

5.  Diabetes mellitus, type II, is manifested by the need for 
insulin, oral hypoglycemic medications, and restricted diet 
for blood sugar control; there is no current need for 
regulation of activities.

6.  Prior to February 7, 2008, peripheral neuropathy of the 
right upper extremity was manifested by mild sensory 
impairment, with subjective complaints of pain, weakness, 
numbness, and tingling.

7.  Since February 7, 2008, peripheral neuropathy of the 
right upper extremity was manifested by moderate sensory 
impairment, with subjective complaints of pain, weakness, 
numbness, and tingling.

8.  Prior to February 7, 2008, peripheral neuropathy of the 
left upper extremity was manifested by mild sensory 
impairment, with subjective complaints of pain, weakness, 
numbness, and tingling.

7.  Since February 7, 2008, peripheral neuropathy of the left 
upper extremity was manifested by moderate sensory 
impairment, with subjective complaints of pain, weakness, 
numbness, and tingling.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for right lower extremity peripheral neuropathy prior to 
March 31, 2006, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 4.3, 4.124a, Diagnostic 
Code 8521 (2007).

2.  The criteria for a 30 percent evaluation, but no higher, 
for right lower extremity peripheral neuropathy from March 
31, 2006 to February 6, 2008 are met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 4.3, 4.124a, 
Diagnostic Code 8521 (2007).

3.  The criteria for an evaluation in excess of 10 percent 
for left lower extremity peripheral neuropathy prior to March 
31, 2006, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 4.1, 4.3, 4.124a, Diagnostic Code 
8521 (2007).

4.  The criteria for a 30 percent evaluation, but no higher, 
for left lower extremity peripheral neuropathy from March 31, 
2006 to February 6, 2008 are met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 4.3, 4.124a, 
Diagnostic Code 8521 (2007).

5.  The criteria for an evaluation in excess of 20 percent 
for diabetes mellitus, type II, are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 
4.3, 4.119, Diagnostic Code 7913 (2007).

6.  The criteria for an evaluation in excess of 10 percent 
for right upper extremity peripheral neuropathy prior to 
February 7, 2008, are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 4.3, 4.124a, 
Diagnostic Code 8515 (2007).

7.  The criteria for an evaluation in excess of 30 percent 
for right upper extremity peripheral neuropathy since 
February 7, 2008, are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 4.3, 4.124a, 
Diagnostic Code 8515 (2007).

8.  The criteria for an evaluation in excess of 10 percent 
for left upper extremity peripheral neuropathy prior to 
February 7, 2008, are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 4.3, 4.124a, 
Diagnostic Code 8515 (2007).

9.  The criteria for an evaluation in excess of 20 percent 
for left upper extremity peripheral neuropathy since February 
7, 2008, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 4.1, 4.3, 4.124a, Diagnostic Code 
8515 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

April 2004 and August 2007 correspondence to the veteran 
provided notice to the veteran regarding the elements of his 
claims for increased evaluations, described the evidence and 
information still necessary to substantiate the claims, and 
detailed the respective responsibilities of VA and the 
veteran in obtaining such.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The April 2004 letter did not, however, inform the veteran of 
VA policies and procedures in assigning evaluations and 
effective dates; this was accomplished in the August 2007 
letter.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The 
Board notes that the criteria applicable to the veteran's 
claims do not include specific measurements or findings which 
the veteran could not establish by a mere showing of 
worsening of his disabilities or a general discussion of 
their impacts on his occupational or social functioning.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  As the RO's 
notification letters were written before the recent decision 
in Vasquez-Flores, they did not fully comply with the VCAA's 
notification requirements as explained in that decision.  
However, the veteran's statements, include those in the 
notice of disagreement and substantive appeal include his 
argument that he is entitled to higher ratings because the 
symptoms of each disability are more severe than indicated by 
the currently assigned ratings and he has discussed the 
current severity of each disability and the effect of each 
disability on his daily life and employment.  Consequently, 
any error in this regard was "cured by actual knowledge on 
the part of the claimant."  See Sanders v. Nicholson, 487 
F.3d 881, 889 (Fed. Cir 2007).  The claims were subsequently 
readjudicated in a March 2008 Supplemental Statement of the 
Case, after the legally sufficient Dingess notice was 
provided in August 2007.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006) (where notice was not provided prior to 
the agency of original jurisdiction's initial adjudication, 
this timing problem can be cured by the Board remanding for 
the issuance of a VCAA notice followed by readjudication of 
the claim).  

VA additionally has a duty to assist the veteran in the 
development of the claim.  This duty includes assisting the 
veteran in the procurement of service treatment records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records as identified by the veteran, as well as 
records from the Social Security Administration.  The Board 
notes that the Social Security records cover a time period 
prior to the appellate period under consideration here.  The 
veteran submitted copies of some VA records and statements 
from various friends and neighbors regarding his functional 
capacity.  Although a personal hearing with a Veterans Law 
Judge was scheduled, the veteran failed to report.  The 
appellant was afforded VA medical examinations in May 2004 
and February 2008.  Neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Evidence

In May 2003, VA treatment records reveal that the veteran was 
evaluated for an electric wheelchair or scooter; the examiner 
found that he was capable of ambulating in the home.  
Importantly, the doctor noted the diagnosis of diabetes, but 
attributed mobility problems to degenerative joint disease.  
Eligibility for an electric wheelchair to replace his manual 
chair was denied.  No mention was made of neurological 
impairments, though in July 2003 the veteran stated that he 
had difficulty walking due to neuropathy.

On May 2004 VA examination, the veteran complained of 
burning, numbness, and tingling in both upper and lower 
extremities.  He reported aching and heaviness of the feet 
and difficulty walking.  Symptoms were present throughout the 
day, and were worse than they had been in 2002.  The veteran 
took medication for neuropathy, but it did not help.  He 
additionally complained of generalized body pain and of 
bilateral hip pain; x-rays showed osteoarthritis.  The 
veteran continued to have elevated blood sugar, and followed 
a restricted 2000 calorie diet.  He was prescribed oral 
hypoglycemics and insulin.  The veteran stated that his 
activities were restricted due to chronic pain.  On physical 
examination, strength and reflexes were normal, and there was 
decreased pinprick sensation in all extremities.

In May 2004, several friends and neighbors submitted 
statements regarding their observations of the veteran.  They 
indicated that the veteran's activity was limited due to 
pain.  They reported that the veteran had told them he had 
difficulty gripping tools.  One neighbor had seen the veteran 
become sick as his blood sugars rose and fell erratically.  
The veteran also submitted his own statement, in which he 
indicated that his neuropathy caused constant pain and 
prevented him from sleeping.  

VA treatment records from April 2004 to September 2005 reveal 
that the veteran was counseled to get more exercise to assist 
with blood sugar control.  He continued to take medication 
for his neuropathy.  A doctor noted in May 2004 that the 
veteran's neuropathy was mild in nature; he reported minimal 
intermittent tingling of the hands and denied tingling, 
numbness, or paresthesia of the feet.  The doctor also noted 
that there was a generalized pain syndrome present, unrelated 
to the veteran's neuropathy, which accounted for the large 
majority of his complaints.  In July 2004, an optometrist 
seeing the veteran for a retinopathy screening noted only 
mild diabetic neuropathy.  An April 2005 note regarding 
complaints of generalized body pain failed to note any 
neuropathy, though in September 2005 a psychiatrist reported 
that the veteran had peripheral neuropathy of both feet.  He 
did not describe its severity.  A nerve conduction study of 
the upper extremities was also conducted in September 2005, 
which showed some evidence of a mild impairment of the median 
and ulnar nerves.  Motor function was still within normal 
limits, and the examiner stated that there was no convincing 
evidence of peripheral neuropathy.

March 2006 to January 2007 VA treatment records reveal 
continued complaints of neuropathic pain.  In March 2006, a 
nerve conduction study revealed "significantly" slowed 
conduction on the right, as well as impairment on the left.  
Some sensory responses were "lost" bilaterally.  During a 
neurology consultation in June 2006, the doctor noted the 
study, as well as a prior test, and stated that they were 
consistent with diabetic peripheral neuropathy.  The veteran 
complained of pain in the feet and hands, worsening over the 
past few years.  The pain is more or less constant and 
worsened with physical activity.  The veteran denied burning, 
tingling, or paresthesia, but endorsed generalized weakness.  
If he skipped a dose or two of his medication, he had 
significant worsening of symptoms.  The veteran was able to 
walk without his walker, and could perform heel and toe 
walking.  Tone and strength for all four extremities was 
normal as were deep tendon reflexes.  The veteran 
subjectively reported dulled sensation to touch, with pain in 
the lower extremities and the back in a zebra pattern.  
Vibratory sense was intact.  The reviewer commented that 
there were "non-physiological" findings regarding sensation 
in the lower extremities (zebra pattern) and that the 
veteran, who had a history of substance abuse, was 
persistently requesting stronger narcotic medications.  The 
neurologist did adjust medications, though he did not 
prescribe narcotics.  The veteran complained of bilateral 
foot pain and burning in June 2006, and stated that his 
medications were not helping.  He also reported that he 
needed a walker for mobility and complained of feet, leg, and 
hand pain.  The treating nurse did not state whether this 
pain was related to neuropathy or the generalized pain 
condition.  In November 2006, after missing two appointments, 
the veteran was again seen in the neurology clinic.  At that 
time he stated that his new medication was very helpful in 
reducing pain at night for about two months, but it had now 
returned.  He reported aching and sharp pains of the left leg 
from foot to hip, as well  as hand pain.  He stated that a 
week prior he had fallen due to his left leg giving way.  
Peripheral vascular disease had recently been diagnosed.  The 
examiner noted that although there was a left sided limp, the 
veteran appeared to move easily and had a normal gait.  He 
subjectively reported blunted sensation in spots on his left 
thigh.  Deep tendon reflexes were intact, and strength of the 
lower extremities was preserved.  The provider increased the 
veteran's medications, and stressed to him the importance of 
monitoring and controlling blood sugar levels.  At a diabetic 
clinic appointment that same month, the veteran reported a 
burning sensation of both feet.  In January 2007, the veteran 
reported the same pain symptoms as in November 2006, but 
stated that the increased medications had not helped.

A VA examination was conducted in February 2008.  At that 
time, the veteran reported having a daily hypoglycemic 
reaction, which he treated by eating some sugar.  He 
continued to use both oral hypoglycemics and insulin for 
blood sugar control.  He was restricted in his general 
activities, as he was totally disabled, but this was not due 
entirely to diabetes.  Testing showed blood sugars slightly 
above normal.  The veteran complained of numbness and 
tingling of the feet and hands, worse when he is up and 
moving about.  He also had a burning sensation in hi feet.  
Nothing completely relieved the problem.  He reported 
weakness of the upper and lower extremities and easy fatigue.  
The examiner stated that there was no functional loss.  On 
physical examination, the veteran was noted to use a walker 
due to reports of his legs "giving out."  Strength of the 
upper and lower extremities was normal, as were reflexes.  
With monofilament and pinprick testing, moderate peripheral 
neuropathy of the upper extremities was identified, and 
severe peripheral neuropathy of the lower extremities was 
noted.  

Evaluation

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned 
for separate periods of time based on the facts found, 
however.  This practice is known as "staged" ratings."  
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Here, the RO has 
assigned staged ratings, and the Board has considered the 
assigned evaluations, as well as the effective dates, for 
each stage.

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt 
regarding the degree of disability should be resolved in 
favor of the claimant.  38 C.F.R. § 4.3.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

Peripheral neuropathy is evaluated according to the degree of 
paralysis resulting from the neurological impairment.  The 
term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the identified disability is wholly sensory, the rating 
should be for the mild, or at most, the moderate degree.  The 
ratings for the peripheral nerves are for unilateral 
involvement.  38 C.F.R. § 4.124a.

Peripheral Neuropathy
Lower Extremities

As the left and right lower extremities are evaluated under 
the same criteria and are subject to the same analysis, they 
are considered together.  Both are evaluated under Diagnostic 
Code 8521, for impairment of the external popliteal or common 
peroneal nerve.  The Board finds that the selected Code is 
appropriate.  VA doctors have not identified a specific nerve 
which accounts for the veteran's disability; the most recent 
examiner stated that in this case, a number of unnamed 
superficial peripheral nerves are involved.  The affected 
functions, however, are most closely reflected by the 
function of the external popliteal nerve.

Diagnostic Code 8521 provides that mild incomplete paralysis 
is rated as 10 percent disabling; moderate incomplete 
paralysis is rated 20 percent disabling; and severe 
incomplete paralysis is rated 30 percent disabling.  Complete 
paralysis of the external popliteal nerve, with foot drop and 
slight droop of first phalanges of all toes, cannot dorsiflex 
the foot, extension (dorsal flexion) of proximal phalanges of 
toes lost; abduction of foot lost, adduction weakened; 
anesthesia over the entire dorsum of foot and toes, is rated 
40 percent disabling. 38 C.F.R. § 4.124a, Code 8521.

Here, with respect to both the left and right feet, the 
veteran has consistently complained of burning pain, 
numbness, and tingling throughout the appellate period, which 
doctors relate to peripheral neuropathy.  He has also 
reported weakness, fatigue, and joint pain, particularly of 
the hips.  These symptoms are associated with a non-service 
connected generalized pain syndrome and arthritis, and are 
not considered in assigning an evaluation for peripheral 
neuropathy.  Moreover, despite the veteran's complaints, 
objective testing has shown no weakness or incoordination of 
the extremities.  Several providers commented that the 
veteran's complaints of impairment were out of proportion to 
the clinical findings.

Objectively, doctors have noted sensory deficits of the feet 
and lower legs to pinprick and vibratory sensation.  While 
these findings do depend on the veteran's subjective reports 
of feeling various tests, nerve conduction studies showing 
impaired nerve function corroborate his allegations.  In the 
single instance where the veteran's complaints of sensory 
impairment were not consistent with testing and medical 
knowledge (a zebra pattern of impairment of the thigh in June 
2006), the doctor indicated the contradiction clearly.  
Otherwise, the veteran has been steady and consistent in his 
reports of symptoms.

The Board finds that prior to March 31, 2006, no greater than 
a 10 percent evaluation is warranted for either a left or 
right lower extremity peripheral neuropathy.  The veteran 
complained of pain, numbness, and tingling without evidence 
of any actual functional impairment.  Strength and reflexes 
were intact, and objective testing showed only mild deficits 
in sensory perception.  In describing the disability, doctors 
persistently call it "mild neuropathy."  In light of the 
medical evidence that the impairment prior to March 2006 is 
wholly sensory, no greater than a 10 percent evaluation for 
each leg is warranted under Code 8521.

As of March 31, 2006, however, the evidence of record shows 
both a worsening of the veteran's subjective complaints and 
objective evidence of increased functional impairment 
attributable to peripheral neuropathy.  On that date, the 
veteran underwent nerve conduction studies which showed 
"significant" impairment of some nerve functions, and 
established that motor (muscle) function was affected.  
Additional medications were required as of that point. 
Although there is evidence of the involvement of nonservice 
connected disabilities in the veteran's impaired function of 
the legs, all reasonable doubt is resolved in his favor.  
38 U.S.C.A. § 5107; 38 C.F.R. § 4.3.  Treating doctors 
acknowledge the presence of other disabilities, but do 
indicate the presence of moderate to severe sensory and motor 
impairment of the lower extremities due to peripheral 
neuropathy.  The most recent VA examiner very clearly states 
that the diabetic neuropathy of the legs is severe.  
Therefore, effective March 31, 2006, a 30 percent evaluation 
is assigned for the left and right lower extremity peripheral 
neuropathy.

A higher, 40 percent evaluation is not warranted for either 
leg at any point during the appeal, as the veteran has at all 
times retained some degree of movement and motor control.  
There is no evidence of complete paralysis.

Upper Extremities

Again, as the left and right upper extremities are evaluated 
under the same criteria and are subject to the same analysis, 
they are considered together.  The Board notes that the 
veteran is right handed, and hence this is the major 
extremity for rating purposes.  The veteran's upper extremity 
neuropathy is appropriately evaluated under Code 8515, for 
impairment of the median nerve.

Diagnostic Code 8515 provides that mild incomplete paralysis 
is rated 10 percent disabling on the major side and 10 
percent on the minor side; moderate incomplete paralysis is 
rated 30 percent disabling on the major side and 20 percent 
on the minor side; and severe incomplete paralysis is rated 
50 percent disabling on the major side and 40 percent on the 
minor side.  Complete paralysis of the median nerve, with the 
hand inclined to the ulnar side, the index and middle fingers 
more extended than normally, considerable atrophy of the 
muscles of the thenar eminence, the thumb in the plane of the 
hand (ape hand); pronation incomplete and defective, absence 
of flexion of index finger and feeble flexion of middle 
finger, cannot make a fist, index and middle fingers remain 
extended; cannot flex distal phalanx of thumb, defective 
opposition and abduction of the thumb at right angles to 
palm; flexion of wrist weakened; pain with trophic 
disturbances, is rated 70 percent disabling on the major side 
and 60 percent on the minor side.  

Prior to February 7, 2008, no greater than a 10 percent 
evaluation is warranted for either the left or right upper 
extremities.  A review of the medical evidence of record, 
discussed above, establishes that there was no functional or 
motor impairment of the hands or arms prior to February 2008.  
The impairment was wholly sensory.  Although the veteran 
complained of numbness, tingling, and weakness, doctors note 
no objective evidence corroborating the complaints.  Grip and 
extremity strength is full, and reflexes were intact, 
contradicting the statements of the veteran and his 
neighbours.  Objective testing in September 2005 showed no 
motor impairment, and in fact disputed the accuracy of the 
diagnosis of peripheral neuropathy.  The Board notes as well 
that the veteran described his hand problems as minimal in 
May 2004.  Doctors did report impaired pinprick sensation.  
No increased evaluation is warranted for either the left or 
right hands.

On the February 7, 2008, VA examination, the examiner 
described the veteran's upper extremity peripheral neuropathy 
as moderate, based on evaluation of monofilament and pinprick 
testing.  The veteran again complained of weakness and 
fatigue, but identified no actual functional impairment.  
Further, the physical examination revealed normal strength 
and motor function of the upper extremities.  No greater than 
a moderate disability, the greatest allowable for a showing 
of wholly sensory impairment, is supported by the evidence of 
record with regard to peripheral neuropathy.  Therefore, 
under Code 8515, a 30 percent evaluation for the right arm 
and a 20 percent evaluation for the left arm are properly 
assigned.  Any impairment due to a nonservice connected 
cervical spine injury or a shoulder injury has not been 
considered.  The claims for increased evaluations must be 
denied.

Diabetes Mellitus, Type II

The veteran alleges that a higher, 40 percent evaluation is 
warranted for his service connected diabetes mellitus, type 
II.  He is currently rated 20 percent disabled due to 
diabetes.  

Diabetes mellitus is evaluated under Diagnostic Code 7913, 
which provides that diabetes mellitus requiring insulin and 
restricted diet, or; oral hypoglycemic agent and restricted 
diet, is rated 20 percent disabling.  Diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities is rated 40 percent disabling.  Diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
rated, is rated 60 percent disabling.  Diabetes mellitus 
requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately rated, is rated 100 percent 
disabling.

It is not disputed that the veteran requires the use of 
insulin and restricted diet for blood sugar control.  To 
warrant entitlement to an evaluation in excess of 20 percent, 
however, the evidence must establish that there is a 
requirement of the regulation of activities.  The definition 
of such regulation is included in the criteria as "avoidance 
of strenuous occupational and recreational activities." 

The Board finds that the evidence of record does not 
establish that the veteran must avoid strenuous activity in 
connection with his diabetes mellitus.  It is true that in 
approximately 2000, the veteran was instructed by VA doctors 
to avoid working on scaffolding or perform heavy labor as a 
bricklayer.  The doctors noted that the veteran was 
experiencing dizziness and highly volatile blood sugar 
levels, and deduced that he was having exercise induced 
hypoglycemia.  As the veteran's diabetes was brought under 
better control with diet and medications, he was instructed 
to increase his food intake when increasing his exercise.  
Subsequently, the veteran has stated that his activity level 
is restricted due to chronic pain, to include diabetic 
neuropathy.  All doctors have concurred, and note that the 
veteran is restricted in his mobility and activity level due 
to pain and other physical problems.  No doctor has stated 
since the initial episodes of dizziness that there is a 
medical necessity for regulation of activity due to diabetes.  
In fact, doctors have encouraged the veteran to be more 
active in order to control blood sugar.

Further, the Board would note that any restrictions of 
activity or functional capacity due to neuropathy are 
compensated in the evaluations assigned for peripheral 
neuropathy as a separate compensable disability, a 
complication of diabetes.  To consider that impairment again 
in assigning a higher evaluation for the underlying diabetes 
as well would constitute pyramiding, or compensating the same 
disability multiple times, which is prohibited.  38 C.F.R. 
§ 4.14.

In light of the lack of regulation of activities related to 
blood sugar control, as well as the adequate compensation for 
functional impairment of the extremities as separate 
disabilities, no increased evaluation is warranted under Code 
7913 for diabetes mellitus.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
right lower extremity peripheral neuropathy prior to March 
31, 2006, is denied.

Entitlement to a 30 percent evaluation, but no higher, for 
right lower extremity peripheral neuropathy from March 31, 
2006 to February 6, 2008, is granted, subject to the laws and 
regulations governing payment of monetary benefits.

Entitlement to an evaluation in excess of 10 percent for left 
lower extremity peripheral neuropathy prior to March 31, 
2006, is denied.

Entitlement to a 30 percent evaluation, but no higher, for 
left lower extremity peripheral neuropathy from March 31, 
2006 to February 6, 2008, is granted, subject to the laws and 
regulations governing payment of monetary benefits.

Entitlement to an evaluation in excess of 10 percent for 
right upper extremity peripheral neuropathy prior to February 
7, 2008, is denied.

Entitlement to an evaluation in excess of 30 percent for 
right upper extremity peripheral neuropathy since February 7, 
2008, is denied.

Entitlement to an evaluation in excess of 10 percent for left 
upper extremity peripheral neuropathy prior to February 7, 
2008, is denied.

Entitlement to an evaluation in excess of 20 percent for left 
upper extremity peripheral neuropathy since February 7, 2008, 
is denied.

Entitlement to an evaluation in excess of 20 percent for 
diabetes mellitus, type II, is denied.



____________________________________________
K. J. ALBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


